Name: Commission Regulation (EEC) No 1966/89 of 30 June 1989 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: plant product;  food technology;  cooperation policy;  economic policy
 Date Published: nan

 No L 187/ 130 Official Journal of the European Communities 1 . 7. 89 COMMISSION REGULATION (EEC) No 1966/89 of 30 June 1989 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (5) thereof, Whereas experience has shown the need, in the matter of the conditions for entitlement to aid laid down by Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 1382/89 (4), to reduce the maximum period between identification of a quantity of seed and processing thereof, in order to allow the proper disposal of the harvest, as well as a regular rhythm of budgetary expenditure ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 10 (1 ) of Regulation (EEC) No 2681 /83, ' 150 days' is hereby replaced by '90 days'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is not applicable to the certificates requested before its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66 ­ O OJ No L 128, 11 . 5. 1989, p. 15 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . (4) OJ No L 139, 23 . 5. 1989, p. 7.